Citation Nr: 0831348	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a respiratory 
disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for an intestinal 
disability.

10.  Entitlement to service connection for a bilateral 
shoulder disability.  

11.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression and anxiety.

12.  Entitlement to service connection for headaches.  

13.  Entitlement to service connection for arthritis of all 
joints.

14.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The decision below includes an order reopening a previously 
denied claim of service connection for chronic fatigue 
syndrome.  The underlying claim of service connection for 
chronic fatigue syndrome is addressed in the REMAND portion 
of the decision below.  Additionally, the claims for service 
connection for lumbar spine disability, chronic respiratory 
disability, hypertension, heart disability, intestinal 
disability, bilateral shoulder disability, acquired 
psychiatric disorder, chronic headache, arthritis, and 
fibromyalgia are also addressed in the REMAND below.    The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.)


FINDINGS OF FACT

1.  Service connection for chronic fatigue syndrome was last 
denied by an August 2001 rating decision.

2.  The evidence received since the August 2001 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim.

3.  The veteran does not have hearing loss that is 
attributable to her period of military service.

4.  The veteran does not have tinnitus that is attributable 
to her period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for chronic 
fatigue syndrome has been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.385, 3.655 (2007).

3.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
decided herein has been accomplished.  In this regard, 
through a January 2006 notice letter, the veteran received 
notice of the information and evidence needed to substantiate 
his claims for service connection.  Thereafter, the veteran 
was afforded the opportunity to respond.  The Board also 
finds that the notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, while the RO has not provided the veteran 
notice with respect to effective dates and rating criteria 
provisions, no such issues are currently before the Board.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for hearing loss and tinnitus, the 
veteran was scheduled for examinations for which she failed 
to report.  A letter notifying the veteran of the 
examinations was sent to her representative, Mr. Mahlin, in 
February 2006.  A subsequent letter from [redacted] was 
received at the RO in March 2006 in which he requested that 
the veteran be rescheduled for her examinations.  However, 
Mr. [redacted]is not the veteran's appointed representative.  
Neither the veteran nor her appointed representative 
requested that the examinations be rescheduled.  

With regard to the claim for chronic fatigue syndrome, 
without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the requirements of the 
VCAA do not preclude the Board from adjudicating this portion 
of the veteran's claim.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim 
of service connection for chronic fatigue syndrome and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


Factual Background

The veteran's service treatment records (STRs) do not 
document any findings or treatment for any a hearing loss 
disability, tinnitus, or chronic fatigue syndrome.  
Audiometric testing performed at the time of her February 
1977 service separation examination revealed puretone 
thresholds of 15, 0, 0, 10, and 10 decibels in the right ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, 
and 5, 5, 5, 0, and 0 decibels for the left ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  On a 
report of medical history prepared in conjunction with the 
veteran's separation examination, the veteran denied ear, 
nose or throat trouble or hearing loss.  Clinical evaluation 
of the veteran's ears, lungs and chest was reported to be 
normal at the veteran's separation from service as was a 
psychiatric evaluation.  

Audiometric testing was also performed at an October 1977 
examination performed for purposes of qualifying the veteran 
for the Army National Guard and revealed puretone thresholds 
of 0, 0, 0, 0, and 0 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, and 10, 
5, 5, 0, and 0 decibels for the left ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Clinical 
evaluation of the veteran's ears was reported to be normal at 
the October 1977 examination.  The veteran denied ear, nose 
or throat trouble or hearing loss.  

Associated with the claims file is a letter from B. O'Hanlon, 
M.S., dated in September 1994.  Mr. Hanlon reported that the 
veteran suffered from chronic fatigue syndrome with 
accompanying depression.  

Also associated with the claims file is a letter from K. 
Liggett, Ph.D., dated in September 1994.  Dr. Liggett 
reported that the veteran suffered from depression which was 
exacerbated by her chronic fatigue syndrome.  

A letter from J. Bastiani, M.D., dated in September 1994 
indicates that the veteran suffered from depression due to 
stressors in her personal life.  He indicated that the 
veteran suffered from fatigue associated with her depression.  

Associated with the claims file are private treatment reports 
from B. Thedinger, M.D., F.A.C.S., dated from May 1996 to 
November 1998.  Associated with the records are uninterpreted 
audiograms dated in July 1996 and November 1998.  The veteran 
was noted to have had an onset of left-sided hearing loss, 
tinnitus, and aural fullness which began suddenly in May 
1996.  Dr. Thedinger indicated that audiometric studies 
revealed a right-sided mild to moderate low to mid frequency 
sensorineural hearing loss with 88 percent speech 
discrimination and normal hearing in the left ear.  
Otological examination was noted to be normal.  Dr. Thedinger 
diagnosed the veteran with Cochlear Hydrops which was noted 
to be an unusual form of Meniere's disease based on the 
audiometric test results.  In July 1996 Dr. Thedinger 
indicated that audiometric studies revealed essentially 
normal hearing in the right ear with 88 percent speech 
discrimination and normal hearing in the left ear with 96 
percent speech discrimination.  In November 1998 
Dr. Thedinger indicated that an audiogram revealed very mild 
low frequency conductive right ear hearing loss and normal 
hearing in the left ear.  

Associated with the claims file is a disability determination 
and transmittal from the Social Security Administration (SSA) 
dated in May 1994 and numerous private treatment reports 
which the SSA relied upon.  The SSA disability determination 
indicates that the veteran was in receipt of SSA disability 
benefits for a primary diagnosis of chronic fatigue syndrome 
and a secondary diagnosis of depression.  Records from the 
Lincoln Clinic include an uninterpreted audiogram dated in 
October 1977.  

As noted previously, the veteran failed to report for a VA 
audiometric examination in February 2006.  


Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, hypertension, and arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence - Chronic Fatigue Syndrome

The veteran was originally denied service connection for 
chronic fatigue syndrome in January 2000.  The RO 
subsequently readjudicated the claim after the VCAA was 
enacted, and the claim was denied in an August 2001 rating 
decision.  Notice of the denial and of appellate rights was 
provided in September 2001.  The veteran did not appeal the 
denial by submitting a timely notice of disagreement within 
one year.  The denial of his claim consequently became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2007).  

As a result, a claim of service connection for chronic 
fatigue syndrome may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the August 2001 denial 
included the veteran's service treatment records (STRs), and 
private treatment reports from R. Basler, M.D., dated in 
January 1998, J. Crowder, M.D., dated from February 1998 to 
August 1999, Bryan LGH Community Hospital dated in October 
1998, Beatrice Community Hospital and Health Center dated 
from March 1999 to August 1999, V. Ward, M.D., dated from 
February 1994 to September 1999, C. Stevens, M.D., dated in 
October 1998, D. Wiltfong, M.D., dated in October 1998 and B. 
Thedinger, M.D., dated from May 1996 to November 1998.    

The veteran's STRs did not document any complaints, findings, 
or treatment related to chronic fatigue syndrome.  

The records from Dr. Basler were unrelated to treatment for 
chronic fatigue syndrome.  

The treatment records from Dr. Crowder reveal that the 
veteran was treated for chronic fatigue syndrome.  

The treatment reports from Dr. Ward reveal that the veteran 
was diagnosed with chronic fatigue syndrome in 1986.  Dr. 
Ward indicated that the veteran's illness actually began in 
October 1978 at which time the veteran had a positive 
mononucleosis test.  

The treatment reports from Bryan LGH Community Hospital, 
Beatrice Community Hospital and Health Center, Dr. Stevens, 
Dr. Wiltfong, and Dr. Thedinger are unrelated to treatment 
for chronic fatigue syndrome.  

The initially denied the claim in January 2000 because the 
veteran's claim was not well-grounded.  However, after 
enactment of the VCAA the RO readjudicated the claim in 
August 2001 and again denied the claim.  The RO determined 
there was no evidence that the veteran's chronic fatigue 
syndrome was incurred in or caused by service.  

The veteran filed an application to reopen the claim of 
entitlement to service connection for chronic fatigue 
syndrome in February 2006.  Evidence received since the 
August 2001 rating decision consists of medical records 
submitted from the SSA which consist of number private 
treatment reports, medical records from multiple private 
treatment providers in reference to a long-term disability 
claim, VA outpatient treatment reports dated from November 
1999 to March 2006, and additional treatment records and a 
letter from Dr. Crowder dated in June 2006.

As noted in the introduction, the veteran submitted 
additional medical evidence after the claims file was at the 
Board.  The evidence consists of consists of medical records 
from Dr. Crowder, Nebraska Mental Health Centers, and 
Arthritis Center of Nebraska.  The records from Dr. Crowder 
revealed continued treatment for chronic fatigue syndrome.  
The other records are unrelated to the issues on appeal.  

Because some of the evidence received since the August 2001 
denial was not previously of record, and because it addresses 
specifically the nature of the veteran's chronic fatigue 
syndrome, the Board finds that the newly received evidence 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156.  Furthermore, the veteran's claim was 
denied previously because the evidence did not establish that 
the veteran's chronic fatigue syndrome was incurred in or 
caused by service.  Since the prior denial the veteran has 
submitted a statement from Dr. Crowder in which he indicated 
that the veteran reported that she developed symptoms of 
chronic fatigue syndrome toward the end or shortly after her 
military service and he opined that it was possible that the 
veteran's exposure to immunizations and environmental factors 
in service could have caused or aggravated her chronic 
fatigue syndrome.  Consequently, the Board concludes that 
this new information relates to an unestablished fact, namely 
a possible nexus between the veteran's chronic fatigue 
syndrome and her military service.  This claim is reopened.  


Service Connection - Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

The veteran failed to report for the February 2006 VA 
audiological examination and as such the claim must be 
decided on the evidence of record.  See 38 C.F.R. § 3.655.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss.  There is no evidence of exposure to acoustic trauma 
while the veteran was in service.  The veteran's hearing was 
normal at the February 1977 separation examination and at the 
October 1977 audiometric examination.  The records from the 
Lincoln Clinic include an uninterpreted audiogram dated in 
October 1977 which is not in a format that is compatible with 
VA guidelines and therefore cannot be considered.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).  In May 1996, the 
veteran reported left ear hearing loss but Dr. Thedinger 
diagnosed the veteran with normal hearing in the left ear and 
right-sided mild to moderate low to mid frequency 
sensorineural hearing loss and Cochlear Hydrops which was 
noted to be an unusual form of Meniere's disease based on the 
audiometric test results.  Dr. Thedinger did not attribute 
the veteran's hearing loss to her military service.  The 
first evidence of a documented right-ear hearing loss came in 
1996, almost twenty years after the veteran left military 
service.  The Board finds this gap in time significant, and, 
as noted above, it weighs against the existence of a link 
between hearing loss and her military service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  The veteran was 
not diagnosed with left ear hearing loss at any time since 
service.  Furthermore, there is no evidence of the veteran 
having a documented sensorineural hearing loss that met the 
criteria for a compensable rating within one year after 
service.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for hearing loss.


Service Connection - Tinnitus

The veteran failed to report for the February 2006 VA 
audiological examination and as such the claim must be 
decided on the evidence of record.  See 38 C.F.R. § 3.655.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, she denied having any ear trouble at her February 1977 
separation examination, and she did not seek treatment for 
tinnitus immediately following her separation from service or 
for many years thereafter.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between tinnitus and the veteran's 
military service.  See Maxson, supra.  Therefore, the Board 
finds that tinnitus did not manifest in service or for many 
years thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
have tinnitus that is related to her military service.  The 
veteran failed to report for the VA examination which may 
have provided a basis for concluding that her current 
tinnitus was related to service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for tinnitus.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.


ORDER

The claim of entitlement to service connection for chronic 
fatigue syndrome is reopened; to this limited extent, the 
appeal is granted.

Entitlement to service connection for hearing loss is denied

Entitlement to service connection for tinnitus is denied.



REMAND

The veteran has not been afforded a VA examination to assess 
the likelihood that chronic fatigue syndrome is related to 
service nor has the RO scheduled her for such examination.  
In light of the Dr. Crowder's opinion that the veteran's 
chronic fatigue syndrome the veteran's could be related to 
the veteran's exposure to immunizations and environmental 
factors in service, the Board finds that the requirements 
38 C.F.R. § 3.159(c)(4) are met, and that a VA examination is 
necessary to decide the appeal.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

In addition, to the foregoing, the Board observes that 
additional private medical records were submitted to the RO 
by the Veteran's Advocacy Group in August 2008.  These 
records were received subsequent to transfer of the veteran's 
claims file to the Board and did not contain a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
While some of the medical evidence is duplicative of the 
medical evidence considered by the RO at the time of the 
statement of the case (SOC) dated in September 2006, some of 
the evidence dated since September 2006 refers to treatment 
for various conditions including hypertension, polyarthritis, 
osteoarthritis, fibromyalgia, cervical tension, and an 
acquired psychiatric disorder.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  In this case, a 
supplemental statement of the case reflecting review of the 
new evidence is not currently associated with the claims 
folder.  

Given the foregoing, on remand, the RO must review the 
evidence received since September 2006 and, if the claims 
remain denied, include such evidence in a supplemental 
statement of the case.  Id.



Accordingly, the case is REMANDED to RO through the Appeals 
Management Center (AMC) for the following action:

1.  The AMC should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise in chronic fatigue 
syndrome to assess whether the 
veteran's chronic fatigue syndrome 
had its onset during military 
service, or is otherwise related to 
her military service, including 
immunizations and environmental 
factors.  The claims file should be 
reviewed by the examiner as part of 
the examination.  Any evaluation, 
study, or test deemed necessary by 
the examiner should be accomplished 
and any such results must be 
included in the examination report.  
The examiner is requested to, among 
other things, obtain a detailed 
history of the veteran's symptoms, 
review the record, and provide an 
opinion as to the medical 
probabilities that chronic fatigue 
syndrome is traceable her military 
service.  A complete rationale for 
any opinions expressed should be 
provided.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect her 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the 
underlying issues of service 
connection for chronic fatigue 
syndrome, lumbar spine disability, 
respiratory disability, 
hypertension, heart disability, 
intestinal disability, bilateral 
shoulder disability, an acquired 
psychiatric disorder, headaches, 
arthritis of all joints, and 
fibromyalgia.  If the benefits 
sought are not granted in full, the 
veteran and her representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


